Wood, J. Section 3618 of Kirby’s Digest provides: “It shall be unlawful for any person, corporation, or company, 'to purchase, or have in possession for barter, exchange or sale, or to expose for barter, exchange or sale, or to sell’ any buck, doe, fawn, or any part thereof, or any wild turkey, pinnated grouse, commonly called prairie chicken, or any quail, sometimes called Virginia partridge, or any other kind of game, wild fowls, or birds whatsoever, within this State, except bear, rabbits, squirrels.”  (1) Appellant was convicted of selling wild ducks under the above section, and he contended that the statute does not prohibit the sale of wild ducks, invoking the maxim of ejusdem generis. But that maxim, while applied' to effectuate the legislative intent’ is never allowed to defeat it. Foster v. Blount, 18 Ala. 687; State v. Broderick, 7 Mo. Ap. 19, 20. “It has never been supposed,” says the Supreme Court of Illinois, “that the rule required the rejection of the general terms entirely, but only that they should be restricted to oases of the same kind as those expressly enumerated. On the contrary, it must yield to another equally salutary rule of construction, viz: that every part of a statute should, if possible, be upheld and given its appropriate force.” Misch v. Russell, 136 Ill;. 22, 25.  (2-3) The general words, “or any other kind of game, wild fowl, or birds, whatsoever’” following the particular kinds enumerated, were manifestly intended 'by the Legislature to include animals, fowls and birds of a wild nature that are fit and commonly hunted for use and food in addition to and different from those specified. Law Dictionary; English 'Stand. Diet.; Worcester’s Diet., verbum, “game.” The term “wild fowl” means any large eatable bird of a wild nature.  (4) In Jonesboro. L. C. & E. Rd. Co. v. Adams, 117 Ark. 54, 174 S. W. 527-530, we said: “The law-makers contributed to the preservation of wild ducks,” by enacting a general statute, citing section 3618, Kirby’s Digest. While the exact question here presented was not before us in that ease, the language above used was a correct interpretation of the statute. The judgment is therefore affirmed.